DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 were previously pending and subject to a Non-Final Action, hereinafter “the Non-Final Action,” dated September 7, 2021. In the response submitted on December 8, 2021, claims 1, 7, 11, and 17 were amended and claims 6, 8-9, and 18-20 were cancelled. Therefore, claims 1-5, 7, and 10-17 are currently pending and subject to the following this Final Action on the merits.
Response to Arguments
The following responses are directed to Applicant’s Response, hereinafter “the Response,” filed on December 8, 2021.
Applicant’s arguments on pages 8 thru 11 of the Response, concerning the previous rejection of claims 1-20 under 35 U.S.C. § 103 and have been fully considered and are found to be moot in view of the amended claims, because the amended claims necessitated new ground(s) of rejection under 35 U.S.C. § 103 as will further discussed below in the detailed 35 U.S.C. § 102 and 35 U.S.C. § 103 rejections. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; and/or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ur, US Pat. No. 10,789,567.
Regarding claim 1, Ur teaches [a] synchronous package delivery system (Ur, Abstract), said system comprising: 
a plurality of  vehicles each including a lockbox configured for receiving and securing packages for delivery (Ur, Abstract), where each vehicle is driven by a driver having a mobile device configured to run a synchronous delivery application ("app") (Ur, Col. 5: line 65 thru Col. 6: line 2, Col. 6: lines 48-54 and 65-66, Col. 14: lines 29-32, and Col. 29: lines 22-27). Wherein, Ur teaches manned vehicles having drivers with computing devices that have program instructions operating on the computing devices “to get information regarding nearby or planned stops, or to request the vehicle to stop for landing” (i.e., a synchronous delivery application).; 
one or more aerial drones each capable of carrying one or more of the packages (Ur, Abstract), where each drone includes a communication system and a navigation system (Ur, Col. 14: lines 23 thru 29 and Col. 14: line 63 thru Col. 15: line 6). Wherein, Ur teaches each drone having the capability of: (1) communicating with a driver or server (i.e., a communication system) and (2) dynamically changing its originally planned route to a modified route (i.e., a navigation system); and 
a server computer in wireless communication with the drones and with the app on the mobile device of each of the drivers (Ur, Col. 14: lines 22-29 and Col. 29: lines 22-32). Wherein, Ur teaches the software instructions may operate partly on the user’s computer, e.g., a vehicle having drivers with computing devices, and partly on a remote computer, e.g., a server, and the remote server is in communication with the user’s computer via the Internet. Id., where the server computer is configured to run a synchronous delivery program (Ur, Figure 1A: step 120; Col. 9: lines 47-50, Col. 13: lines 15-62, and Col. 29: lines 22-27). Wherein, Ur teaches a server having computer instructions to perform the task of a central planning agent providing routing instructions to a drone from an origin to a delivery location by piggybacking on vehicles along a route (i.e., a server configured to run a synchronous delivery program). Id., and where the program computes a routing for each package to be transported from an origination location to a destination location (Ur, Figure 1A: step 120; Col. 13: lines 15-19), and the program computes the routing based on factors including minimizing time to delivery (Ur, Col. 9: lines 58-62 – “shortest time”), minimizing distance travelled by the vehicles and/or the drones (Ur, Col. 8: lines 34-37 – “shortest path”), and ensuring that a distance of each drone flight segment is less than a maximum permissible range (Ur, Col. 8: lines 36-39 and Col. 13: lines 47-59). Wherein, Ur teaches planning a route by Id.;
wherein the plurality of vehicles includes a first one of the vehicles associated with the origination location, a second one of the vehicles associated with the destination location, and a third one of the vehicles associated with a rendezvous point (Ur, Figure 2A: waypoints and Figure 3B:  vehicles 325, 335/345, and 365; and Col. 17: lines 4-11). Wherein, Ur teaches a plurality of vehicles along a route including: a vehicle closest to the origin waypoint, a vehicle closest to the destination waypoint (i.e., associated with the origination and destination location) and a vehicle at a waypoint in between the vehicles closest to the origin and destination waypoints utilized for drone recharging and/or package transfer (i.e., a third vehicle associated with a rendezvous). Id., wherein the routing includes one of the drones flying a package from the first one of the vehicles to the third one of the vehicles along a first drone flight segment (Ur, Figure 3B: drone 335, vehicles 325 and 345; Col. 13: lines 15-59 and Col. 20: lines 60-65) and one of the drones flying the package from the third one of the vehicles to the second one of the vehicles along a second drone flight segment (Ur, Figure 3B: drone 375 and vehicle 365; Col. 13: lines 15-59 and Col. 21 lines 8-15). Wherein, Ur teaches a plurality of sub-legs along a route that comprises multiple waypoints for drones to land on vehicles. Id. Wherein, a drone first lands on a vehicle closest to the origin waypoint, and lastly lands on a vehicle closest to the destination waypoint, and in between the vehicles closest to the origin and destination waypoints the drone Id. wherein at the third one of the vehicles one of the following occurs: 
a battery pack of the drone flying the package along the first drone flight segment is recharged or exchanged and the same drone flies the package along the second drone flight segment, or Serial No. 16/507,804Page 2 of 11Attorney Docket No. 222483 the package is transferred from the drone flying the package along the first drone flight segment to another one of the drones for flying the package along the second drone flight segment (Ur, Col. 5: lines 38-39, Col. 17: lines 54-59, and Col. 20: lines 60-65). Wherein, Ur teaches a drone’s battery source is a battery pack and the drone’s battery source is recharged or the package is transferred to another drone after landing on a vehicle located at a waypoint between the vehicle waypoints located closest to the origin and destination. Id.
Regarding claim 2, Ur teaches the system according to claim 1. Ur further teaches wherein the lockbox is attached to a roof of each of the vehicles (Ur, Abstract, Figure 5B: Repository 560 and Driver Cabin 540).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ur see claim 1 above, in view of Ferguson et al., hereinafter Ferguson, Pub. No. US 2019/0130349. 
Regarding claim 3, Ur teaches the system according to claim 1. Ur further teaches wherein the lockbox includes…a scanner configured to read a QR code (Ur, Col. 10: lines 15-25). 
However, Ur does not teach, however, in the same field of endeavor, i.e., shipping, Ferguson teaches wherein the lockbox includes a plurality of compartments, at least one door with a latch…and unlatch and open the door when the QR code is valid (Ferguson, Figure 3: mobile locker bank 114, secure lockers 124, locker bank computer 112; and ¶¶ [0071-72]). Wherein, Ferguson teaches a mobile locker bank (i.e., a lockbox) includes a plurality of lockers (i.e., compartments) each having at least one door comprising a locking mechanism that locks/unlocks upon a locker bank computer receiving a particular QR code. Id. 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, for a mobile locker to include a dynamically expand capacity” by providing flexibility to the carrier and customer on pickup and drop-off locations. (Ferguson, ¶¶ [0001] and [0070]).
Regarding claim 4, Ur teaches the system according to claim 1. Yet, Ur does not teach, however, Ferguson further teaches wherein the origination location is a location at which one of the vehicles meets a customer to pick up a package from the customer (Ferguson, ¶¶ [0006-07] and [0161-62]). Wherein, Ferguson teaches directing a mobile locker bank to a location based on pickup location specified by a customer and a customer arriving at the pickup location to deposit a parcel into the mobile locker bank. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to direct a mobile locker bank to a pickup location of a customer requesting pickup, modifying Ur to that of Ferguson, to provide secure lockers provide flexibility to the customer on pickup and drop-off locations. (Ferguson, ¶¶ [0001] and [0070]).
Regarding claim 5, the combination of Ur and Ferguson teach the system according to claim 4. Ferguson teaches wherein
…the program communicates the…location to one or more drivers using the app (Ur, Col. 6: lines 42-66 and Col. 29: lines 22-32). Wherein, Ur teaches the system notifying a driver to stop at a location for a drone to land using software operating on the driver’s device. Id. 
one of the drivers accepts the package pickup request and drives to the…location...(Ur, Col. 6: lines 42-66). Wherein, Ur teaches the driver may honor the request and proceed to the location along their route to stop for the drone landing. Id.
Yet, Ur does not teach, however Ferguson further teaches: 
wherein the customer at the origination location requests a package pickup using a mobile device running the app (Ferguson, ¶¶ [0124] and [0160]), 
the program communicates the origination location to one or more drivers, driver…drives to the origination location (Ferguson, Figure 8: step 804 and 806; ¶¶ [0006-07] and [0119-131]). Wherein, Ferguson teaches determining the pickup/drop-off location based on the customer information and supplying the route to the mobile locker banks such that they arrive at the pickup/drop-off location to meet the customer. Id. 
the lockbox scans an app-provided QR code from the smart phone of the customer and unlocks a door to a compartment in the lockbox, and the customer places the package in the compartment (Ferguson, Figure 3: mobile locker bank 114, secure lockers 124, locker bank computer 112; and ¶¶ [0063], [0071-72], [0099], and [0162]). Wherein, Ferguson teaches a mobile locker bank (i.e., a lockbox) includes a plurality of lockers (i.e., compartments) each having at least one door comprising a locking mechanism that unlocks upon the mobile locker bank’s computer receiving a particular machine readable indicia, e.g., a QR code, from the user’s mobile device. Id. 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to communicate origination location to a mobile locker bank and for a mobile locker to include a plurality of lockers having a door with a locking mechanism requiring a QR code to unlock/lock the locking dynamically expand capacity” by providing flexibility to the carrier and customer on pickup locations. (Ferguson, ¶¶ [0001] and [0070]).
Regarding claim 7, Ur teaches the system according to claim 1. Ur further teaches wherein the routing includes the one of the drones flying along the second drone flight segment landing on the second one of the vehicles and the driver of the second one of the vehicles retrieving the package from the drone…(Ur, Figure 3B: drone 335 and vehicle 345; and Col. 20: line 60 thru Col. 21: line 1). Wherein, Ur teaches a route including multiple sub-legs that include a second drone flying along a second a sub-leg to a second vehicle and depositing a package on the second vehicle. Id. 
Yet, Ur does not teach, however, Ferguson further teaches the second one of the vehicles…delivering the package to a person or place at the destination location (Ferguson, Figure 1: elements 107, 112, and 114; and ¶¶[0094] and [0160-62]). Wherein, Ferguson teaches a UAV (i.e., a first vehicle) transfers a package to a second fixed locker bank such that the package can be transferred to an available mobile locker bank (i.e., a second vehicle) to deliver the package to a customer at the delivery location. Id. 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to transfer packages between available vehicles such that the available downstream vehicle can deliver the package to the customer, modifying Ur to that of Ferguson, to provide flexibility to the carrier and customer on delivery locations. (Ferguson, ¶¶ [0001] and [0070]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ur, see claim 1 above, in view of Cobb, Pub. No. US 2017/0104629. 
Regarding claim 10, Ur teaches the system according to claim 1. Ur further teaches wherein each vehicle may be online or offline at any particular time, where a vehicle online signifies that the…vehicle is available for package pick-up and delivery and for drone rendezvous (Ur, Col. 7: lines 44 thru 59). Wherein, Ur teaches a vehicle is available (i.e., online) until all landing pads on the vehicle have been reserved and upon all landing pads becoming reserved the vehicle becomes unavailable for landing (i.e., offline). Id.
Yet, Ur does not teach, however, in the same field of endeavor, i.e., transportation, Cobb teaches where a vehicle online signifies that the driver of the vehicle has indicated in the app that the vehicle is available…(Cobb, Figure 1: elements 182, 184, 185, 180 and 100; and ¶¶ [0028] and [0050]). Wherein, Cobb teaches a driver indicates to a system through a service app that their vehicle is available or unavailable for service. Id. 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, for a driver to indicate availability using a service app operating on their device, modifying Ur to that of Cobb, to connect pick-up requests in real-time to available drivers. (Cobb, ¶ [0016]).

Claims 11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ur in view of Ferguson see claims 1, 5, and 7 above, further in view of Robinson et al., hereinafter Robinson, Pub. No. US 2015/0106294. 
Regarding claim 11, the following limitations are analogous to limitations previously analyzed in the claims above. Accordingly, these limitations are rejected using the same premise and motivation. 
A method for pick-up and delivery of packages (Ur, Abstract), said method comprising: 
providing a plurality of vehicles and one or more aerial drones for package pick-up and delivery (See rejection of claim 1); 
arranging for one of the vehicles to drive to an origination location to meet the customer, where the arranging is performed by a synchronous delivery software program running on a server computer having a processor and memory (See rejection of claims 1 and 4; and Ur, Col. 6: lines 42-66, Col. 29: lines 22-32 and Col. 28: lines 34-39), where the server computer is in communication with the app running on any mobile device and with the aerial drones (See rejection of claim 1); 
scanning the QR code from the mobile device, by a lockbox mounted to the vehicle which drove to the origination location, causing the lockbox to open; placing the package inside the lockbox by the customer (See rejection of claim 5); 
determining, by the synchronous delivery software program, a best routing for the package from the origination location to the destination location (See rejection of claim 1); 
transporting the package from the origination location to the destination location using the plurality of the vehicles and the one or more drones, wherein the plurality of vehicles includes a first one of the vehicles associated with the origination location, a second one of the vehicles associated with the destination location, and a third one of the vehicles associated with a rendezvous point, wherein the routing includes one of the drones flying the package from the first one of the vehicles to the third one of the vehicles along a first drone flight segment and one of the drones flying the package from the third one of the vehicles to the second one of the vehicles along a second drone flight segment (See rejection of claim 1), wherein at the third one of the vehicles one of the following occurs: Serial No. 16/507,804Page 5 of 11Attorney Docket No. 222483 
a battery pack of the drone flying the package along the first drone flight segment is recharged or exchanged and the same drone flies the package along the second drone flight segment (See rejection of claim 1), or 
the package is transferred from the drone flying the package along the first drone flight segment to another one of the drones for flying the package along the second drone flight segment (See rejection of claim 1); and 
delivering the package to a person or place at the destination location by the second one of the vehicles (See rejection of claim 7).
Examiner has determined the limitations below have not been analyzed by the previous rejection in the claims above. Accordingly, the following limitations are analyzed herein for claim 11:
requesting a pick-up of a package, by a customer using a mobile device configured to run a synchronous delivery application ("app"), where the customer also enters in the app a destination location for the package (Ferguson, ¶¶ [0006] and [0124]). Wherein, Ferguson teaches a user request delivery services and supplies a delivery location (i.e., destination location) to an AP/DV system via an app operating on the user’s device. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, for a customer to request a (Ferguson, ¶¶ [0001] and [0006]). 
Yet, the combination of Ur and Ferguson does not teach, however, in the same field of endeavor, i.e., shipping Robinson teaches sending, by the synchronous delivery software program, a unique QR code to the app on the mobile device of the customer (Robinson, ¶¶ [0018], [0109], [0147-48], and [0152]). Wherein, Robinson teaches the system having delivery notification software providing a user (customer) an electronic delivery notification including a unique code, e.g., QR code, on an electronic delivery notification device or via e-mails or text messages (i.e., the app) on the user’s device (i.e., mobile device of the customer). Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, for a system to send a QR code to a customer via an e-mail or messaging application, modifying the combination of Ur and Ferguson to that of Robinson, to “confirm the identify of the individual as an individual who is authorized to pickup the parcel.” (Robinson, ¶ [0149]).
Regarding claim 15, the combination of Ur, Ferguson, and Robinson teach the method according to claim 11. Moreover, the claim contains analogous limitations to those in claim 5. Accordingly, the claim is rejected under the same premise(s).
Regarding claim 16, the combination of Ur, Ferguson, and Robinson teach the method according to claim 11. Moreover, the claim contains analogous limitations to those in claim 3. Accordingly, the claim is rejected under the same premise(s).
Regarding claim 17, the combination of Ur, Ferguson, and Robinson teach the method according to claim 11. Moreover, the claim contains analogous limitations to those in claim 1. Accordingly, the claim is rejected under the same premise(s).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ur in view of Ferguson, further in view of Robinson, see claim 11 above, further in view of Cobb. 
Regarding claim 12, the combination of Ur, Ferguson, and Robinson teach the method according to claim 11. Moreover, the claim recites analogous limitations to those previously analyzed in claim 10 above that are taught by Cobb. Accordingly, the claim is rejected using the same premise(s). 
Regarding claim 13, the combination of Ur, Ferguson, Robinson, and Cobb teach the method according to claim 12. Yet, Ur or the combination of Ur, Ferguson, and Robinson does not teach, however, Cobb further teaches wherein arranging for one of the vehicles to drive to the origination location includes posting a package pick-up job in the app where a driver of one of the online vehicles can accept the job (Cobb, ¶¶ [0016], [0050], and [0059]). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, for a pick-up request to be presented to a driver through an application operating on the driver’s mobile device application such that a driver can accept the pick-up request, modifying the combination of Ur, Ferguson, Robinson, to that of Cobb, to connect pick-up requests in real-time to available drivers. (Cobb, ¶ [0016])
Regarding claim 14, the combination of Ur, Ferguson, Robinson, and Cobb teach the method according to claim 12. Moreover, the claim contains analogous limitations to those in claims 1 and 5. Accordingly, the claim is rejected under the same premise(s).
Conclusion
The following prior art is not relied upon, yet is made of record, because it is considered pertinent to applicant’s disclosure:
Prakash, Pub. No. US 2016/0196756 (Reference E of the attached PTO-892) relates to piggybacking unmanned aerial vehicles. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE J SHAFER whose telephone number is (469)295-9174.  The examiner can normally be reached on 8:00 am - 4:00 pm CST, Monday thru Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jessie James Shafer
Examiner 
Art Unit 3628



/J.J.S./Examiner, Art Unit 3628

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628